                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

RHIANNON NICOLE TAGERT,                            )
                                                   )
       Plaintiff,                                  )
                                                   )       Civil Action No. 3:19-CV-294
vs.                                                )             JURY DEMAND
                                                   )
ANAKEESTA, LLC, and                                )
SAFE-STRAP COMPANY, INC.,                          )
BRANDAUER, and                                     )
HOMA INDUSTRIES, INC.,                             )
                                                   )
       Defendants.                                 )

           MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT
           FOR DAMAGES AND EXTENSION FOR SERVICE OF PROCESS

       Comes now the plaintiff, by and through counsel, pursuant to Rule 6(b)(1) of the Federal

Rules of Civil Procedure and moves this honorable court for an extension of time to respond to

Defendant HOMA Industries, Inc.’s Motion to Dismiss. Plaintiff requests an additional 30 days

to respond. Counsel has conferred with counsel for HOMA Industries, Inc. who has no objection

to this motion.

                                            Respectfully submitted,

                                            GILREATH & ASSOCIATES, PLLC


                                            By:    s/Sidney W. Gilreath
                                                   Sidney W. Gilreath, Esq. BPR#002000
                                                   Cary L. Bauer, Esq. BPR#019735
                                                   550 Main Avenue, Suite 600
                                                   P.O. Box 1270
                                                   Knoxville, TN 37901-1270
                                                   (865) 637-2442
                                                   (865) 971-4116 fax
                                                   gilknox@sidgilreath.com
                                                   clbauer@sidgilreath.com




Case 3:19-cv-00294-HBG Document 57 Filed 08/18/20 Page 1 of 2 PageID #: 228
                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that an exact copy of this pleading has been served on all
counsel of record by placing same in the United States Mail, postage prepaid, by delivering same to
the office of said counsel, or via facsimile.

       Daniel M. Gass, Esq.
       O'Neil, Parker, & Williamson
       7610 Gleason Drive, Suite 200
       Knoxville, TN 37919
       Attorney for Anakeesta, LLC


       Minton Mayer, Esq.
       Quintairos, Prieto, Wood & Boyer, P.A.
       5050 Poplar Ave., Suite 918
       Memphis, TN 38157
       Attorney for Safe-Strap Company, Inc.

       Andrew J. Lewis, Esq.
       Law Office of Gary R. Wilkinson
       51 Century Blvd., Suite 300
       Nashville, TN 37214

       Attorney for HOMA Industries



               This the 18th day of August, 2020.


                                                     s/Sidney W. Gilreath
                                                     Gilreath & Associates, PLLC




Case 3:19-cv-00294-HBG Document 57 Filed 08/18/20 Page 2 of 2 PageID #: 229
